Citation Nr: 1309403	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for an acquired psychiatric disability, to include obsessive compulsive disorder (OCD) and major depressive disorder.

4.  Entitlement to service connection for a tempromandibular joint (TMJ) disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a left shoulder disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a right shoulder disability, to include as due to an undiagnosed illness.

7.  Entitlement to an initial increased rating for status post discectomy, L4-5, rated 10 percent disabling.

8.  Entitlement to an initial increased rating for radiculopathy, left lower extremity, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In a September 2012 submission from the Veteran's representative, it was requested that the Veteran's file be transferred to the Muskogee, Oklahoma RO.  The Providence RO must address this request.

In a December 2007 rating decision, the RO granted entitlement to service connection for tinnitus, assigning a 10 percent rating; granted entitlement to service connection for status post L4-L5 discectomy, assigning a 10 percent rating; and, denied entitlement to service connection for hearing loss, right shoulder disability, left shoulder disability, sleep disorder, and obsessive compulsive disorder.  In a January 2008 rating decision, the RO granted entitlement to service connection for radiculopathy, left lower extremity, assigning a 10 percent disability rating; and, denied entitlement to service connection for a TMJ disability.  

In January 2008, the Veteran filed a notice of disagreement with regard to the ratings assigned and the denials of service connection in the December 2007 rating decision.  

In February 2008, the Veteran filed a notice of disagreement with regard to the rating assigned and the denial of service connection in the January 2008 rating decision.  In March 2009, a statement of the case was issued with regard to the radiculopathy, left lower extremity, and TMJ issues, and a substantive appeal was received in March 2009.  

At a March 2009 Decision Review Officer (DRO) conference, the Veteran withdrew his appeal with regard to the tinnitus issue.  

In July 2010, a statement of the case was issued with regard to the remaining issues addressed in the December 2007 rating decision, and a substantive appeal was received in September 2010.  

In a January 2011 submission, the Veteran withdrew his appeal with regard to the sleep disorder and hearing loss issues.  

The Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge in May 2011; the transcript is of record.  At the hearing, the Veteran submitted a lay statement from his ex-wife and waived RO review.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will also consider entitlement to service connection for an acquired psychiatric disorder, to include OCD and depression, hence the recharacterization of the issue hereinabove.

The Board also notes that in a May 2010 rating decision the RO denied entitlement to service connection for positive PPD (claimed as TB).  In May 2010, the Veteran filed a notice of disagreement; however, in January 2011 withdrew his appeal of this issue.  

The Board notes that on January 22, 2008, the Veteran completed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Robert V. Chisholm as his attorney.  On May 21, 2011, the Veteran completed another VA Form 21-22a, appointing the firm of Chisholm, Chisholm & Kilpatrick as his attorneys.  On September 24, 2012, he completed a VA Form 21-22a, appointing Disabled American Veterans (DAV) as his representative.  Thus, this appointment constitutes revocation of representation by the firm of Chisholm, Chisholm & Kilpatrick.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran could be eligible for service-connected compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  An October 2007 VA examiner has opined that the Veteran's alcohol abuse is due to his acquired psychiatric disabilities.  In light of the grant of service connection for an acquired psychiatric disability, the Board finds that this constitutes an inferred claim of service connection for alcohol abuse, and this issue is referred for appropriate action. 

The Court has held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is presumed to be seeking the highest rating possible, and there is evidence of a medical disability.  

In this case, the Veteran has been employed in a full-time capacity at Wal-Mart and then with U.S. Security.  (T. at 21-2.)  At the time of the Board hearing, he reported employment in a full-time capacity at Macy's in loss prevention, protecting the merchandise from being stolen.  (T. at 19.)  His duties include watching cameras and walking the floor, and stopping people from stealing items.  (T. at 20.)  

The Veteran asserts that although he is working, his employment is in a structured and sheltered environment such that he is able to work within his limitations because his work allows him to take frequent breaks as needed for his lumbar spine and radicular symptoms.  Nevertheless, the record reflects substantially gainful employment throughout the entirety of the rating period on appeal, and, as such, consideration of TDIU is not appropriate at this time.

The issues of entitlement to service connection for right shoulder disability, left shoulder disability, and TMJ disability, and entitlement to increased ratings for lumbar spine and radiculopathy, left lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.



FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in the appeal, the Veteran expressed that a withdrawal of this appeal is requested as to the issues of entitlement to service connection for hearing loss and for a sleep disorder.

2.  The weight of the evidence indicates that an acquired psychiatric disability, to include OCD and major depressive disorder, is due to active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met on the issues of service connection for hearing loss and for a sleep disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

2.  The criteria for an award of service connection for an acquired psychiatric disability, to include OCD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In light of the favorable decision as it relates to the issue of the grant of service connection for an acquired psychiatric disability, no further discussion of VCAA is necessary at this point.  

Criteria & Analysis

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In a January 2011 correspondence, the Veteran expressed his desire to withdraw his appeal on the issues of entitlement to service connection for hearing loss and a sleep disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The Court has recently held that 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).
See Walker v. Shinseki,  ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

The Veteran claims entitlement to service connection for OCD, asserting that his symptoms began during service.  Specifically, he testified that he began performing rituals such as putting his watch and shoes down a certain way, checking locks and the stove constantly, applying deodorant multiple times, setting the television volume on an even number, and otherwise doublechecking everything.  (T. at 32-9.)  

Service treatment records do not reflect any psychiatric symptomatology or diagnoses. 

In October 2007, the Veteran underwent a VA examination.  He reported that he had been evaluated or treated for a mental condition during service but the examiner found no report of mental health treatment or assessment in the file.  The examiner referenced a June 2007 PTSD and depression screen, which was negative.  The Veteran reported that he began drinking prior to serving in Afghanistan (January 15, 2002 to July 15, 2002) and increased his drinking when he returned.  He reported that his heavy drinking really began when he returned from Iraq (March 1, 2003 to October 7, 2003).  His wife (at the time) reported that he began to drink more heavily when his unit was re-deployed and he could not go because of his back.  He became very depressed and increased his alcohol use.  His drinking has decreased though over time.  He denied problems with his alcohol use.  However, his spouse reported that it makes him more withdrawn.  He reported experiencing depression after his first deployment, including depressed mood, anhedonia, weight gain, insomnia, loss of energy, and psychomotor agitation.  He denied suicidal ideation, but his wife reported that he said he should have just died over there.  He has had depressive symptoms since he got back, which got worse when his unit was re-deployed without him.  His wife also reported that he has OCD symptoms.  

Upon mental status examination, the examiner diagnosed OCD, major depressive disorder, and alcohol abuse, in partial remission.  The examiner opined that his symptoms of OCD and depression are more likely than not related to his service in Iraq and Afghanistan.  

A statement from the Veteran's ex-wife reflects that she has known the Veteran since he was a child and married him in 2004.  She asserts that once the Veteran separated from service he was a completely different person.  She began to notice his rituals after 2004, such as touching the refrigerator door a certain number of times, the volume of the television on an event number, his toiletries had to be in a certain order, and he would check the stove and doors in the middle of the night.  He was frustrated all the time trying to control everything.  They divorced in 2010.  

In this case, the Board finds that the credible and competent evidence supports the Veteran's claim of service connection for an acquired psychiatric disability, to include OCD and major depressive disorder.  

While service treatment records are negative for any psychiatric complaints or symptoms, the Veteran did have two tours of duty in Afghanistan and Iraq, and he filed a claim for OCD upon separation from service.  In applying the benefit of the doubt provisions, the Board finds the Veteran's description of his OCD and depressive symptoms during service, and his ex-wife's observations of his OCD symptoms to be credible.  This is especially so in light of the diagnoses of OCD and major depressive disorder within months of separation from service, and the VA examiner's opinions, based in part on the credible lay statements from the Veteran and his wife, express the belief that these conditions were due to his active service in Afghanistan and Iraq.  Thus, the competent medical evidence is also in support of the Veteran's claim.  

Accordingly, the Board concludes that the probative and persuasive evidence of record supports the Veteran's claim of service connection for an acquired psychiatric disability, to include OCD and major depressive disorder.  In applying the benefit of the doubt rule, service connection is warranted for an acquired psychiatric disability.


ORDER

The appeal on the issue of service connection for hearing loss is dismissed.

The appeal on the issue of service connection for a sleep disorder is dismissed.

Entitlement to service connection for an acquired psychiatric disability, to include OCD and major depressive disorder, is granted.


REMAND

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  The record reflects that the Veteran served in Afghanistan from January 15, 2002 to July 15, 2002, and that he served in Iraq from March 1, 2003 to October 7, 2003.  He is in receipt of the Army Commendation Medal, Army Achievement Medal, Army Good Conduct Medal, National Defense Service Medal, Afghanistan Campaign Medal, Global War on Terrorism Service Medal, Iraq Campaign Medal, Army Service Ribbon, Basic Marksmanship Qualification Badge, and Air Assault Badge.  

The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Veteran is deemed a Persian Gulf veteran.

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -81836 (December 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g) .

Given the Veteran's service in the Southwest Asia Theater of operations, the Board must consider both whether he may be entitled to service connection for disabilities of TMJ, right shoulder, and left shoulder as directly due to service, as qualifying chronic disabilities under the provisions of § 1117 and § 3.317.  

TMJ

The Veteran asserts that he has a TMJ disability that began during active service following removal of his wisdom teeth.  (T. at 12.)  Service treatment records reflect that his wisdom teeth were removed in April 2006.

In January 2008, the Veteran underwent a VA examination.  He reported an ongoing worsening of pain triggered by the occasional pop of the jaw on the right side.  It had been worsening over the last year but had been going on for 5 years.  The pain originates on the right side and caused headaches that radiate to the temporalis muscle.  Such headaches had been increasing occurring and were at a frequency of about once to twice monthly.  On physical and x-ray examination, the examiner stated that the Veteran appeared to have a mild worsening joint discrepancy, which could not be spotted directly by x-ray.  His symptoms correlate to a movement of the meniscus of the TMJ that can trigger this pain.  The recommendations were to rest the joint and minimize over exertion and see if the symptoms resolve.  

The examiner, however, did not indicate whether the Veteran has a chronic disability of the TMJ and did not provide an etiological opinion.  Thus, the Veteran should be afforded another VA dental examination.  


Shoulders

In September 2007, the Veteran underwent a VA general examination.  He reported shoulder problems for the last two-and-a-half years.  His right shoulder would pop daily and was painful intermittently and his left shoulder had the same symptoms to a lesser degree.  He noted no functional deficits and did not seek evaluation.  Upon physical examination, the examiner diagnosed bilateral shoulder condition.  

In October 2007, the Veteran underwent a VA joints examination.  He reported shoulder pain from the wear and tear of his performance in the infantry over the past several years.  Upon physical examination, the examiner diagnosed arthralgia bilaterally of the shoulders.  

Initially, the Board notes that neither VA examiner indicated whether the Veteran has a chronic disability affecting the right or left shoulder.  'Bilateral shoulder condition' is a general assessment and does not indicate a chronic condition.  'Arthralgia' is defined as 'pain'; however, mere pain, alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Second, the examiners did not provide an etiological opinion as to the diagnosed conditions.

Given the above, the Veteran should be afforded a VA examination to assess whether he has chronic disabilities of the right and left shoulders, and etiological opinions should be rendered with regard to any diagnosed disabilities. 

Lumbar spine disability, to include radiculopathy

In October 2007, the Veteran underwent a VA joints examination.  The examiner opined that there was definitely functional impairment of his herniated intervertebral disc in the lower back but did not specify the functional impairment and did not address any additional loss of function, expressed in degrees of lost motion, during times of flare-up.  A January 2008 VA examination only addressed his radiculopathy, left lower extremity.  

Moreover, the Veteran asserts that his lumbar spine disability has worsened since the VA examination, which was conducted over 5 years prior.  

For the above reasons, the Veteran should be afforded another VA examination to assess the severity of his lumbar spine disability, with radiculopathy, left lower extremity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Finally, in light of these matters being remanded, the RO/AMC should request updated VA outpatient treatment records from the Providence and Muskogee VA Medical Centers (VAMC) from June 24, 2010 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated treatment records from the Providence and Muskogee VAMCs for the period from June 24, 2010 onward.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise pertaining to his claimed TMJ disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed.  The examiner should respond to the following:

a) Does the Veteran have any pertinent signs and symptoms affecting the TMJ, and, if applicable, 
can any such signs and symptoms be attributed to a known clinical diagnosis; 

b) For any TMJ disability identified, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise pertaining to his claimed left and right shoulder disabilities.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed.  The examiner should respond to the following:

a) Does the Veteran have any pertinent signs and symptoms affecting the right shoulder, and, if applicable, 
can any such signs and symptoms be attributed to a known clinical diagnosis; 

b) For any right shoulder disability identified, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service.

c) Does the Veteran have any pertinent signs and symptoms affecting the left shoulder, and, if applicable, 
can any such signs and symptoms be attributed to a known clinical diagnosis; 

d) For any left shoulder disability identified, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

4.  The Veteran should be afforded an orthopedic examination to determine the severity of his lumbar spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner should opine whether the Veteran's service-connected status post discectomy, L4-5, and radiculopathy, left lower extremity, constitute marked interference with employment.  

If the Veteran indicates that he is no longer employed, the examiner should opine whether the service-connected status post discectomy, L4-5 and radiculopathy, left lower extremity, in combination with his other service-connected disabilities (acquired psychiatric disability and tinnitus) preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

The examiner must provide a rationale for each opinion.  If he or she is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The Veteran should be scheduled for a VA examination to assess the nature and severity of his left lower extremity radiculopathy.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should identify any neurological findings in the lower extremity related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After completion of the above, review the expanded record and adjudicate the claims of service connection for TMJ disability, right shoulder disability, and left shoulder disability, to include pursuant to § 1117 and § 3.317; and, readjudicate entitlement to initial increased ratings for lumbar spine disability and radiculopathy, left lower extremity; and, if raised in the record (i.e., if the Veteran indicates that he is no longer employed) adjudicate entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


